DETAILED ACTION
This is in response to the applicant’s communication filed on 7/16/2019 wherein:
Claims 1-20 are currently pending.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 4 is objected to because of the following informalities:  “the building a time line sequence for the identified artifacts includes, for each of the artifacts, identifying the roles of the team members who access said each artifacts during the project” should state “the building a time line sequence for the identified artifacts includes, for each of the artifacts, identifying the roles of the team members who access said each artifact during the project.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a method and therefore, falls into a statutory category.  Similar independent claims 11 and 16 recite a system and a computer program product, and therefore, also fall into a statutory category (Examiner notes that the Specification, at [0080], excludes transitory signals from the computer readable medium of claim 16).

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of scanning project management systems, building a timeline sequence, and creating one or more roadmaps are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting the “processors” and “memory” (claim 11) and the “computer readable storage medium” (claim 16) (Examiner notes that claim 1 does not include any computer components as performing the steps of the method), nothing in the claim elements precludes the step from practically being performed in the mind.  The Examiner further notes that the Specification indicates that the invention is related to “information management” which is an abstract idea (see Specification at [0001]).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of scanning project management systems, building a timeline sequence, and creating one or more roadmaps are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity –managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, claims 11 and 16 recite the additional elements of “processors” and “memory” (claim 11) and the “computer readable storage medium” (claim 16).  The computer components are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the scanning project management systems, building a timeline sequence, and creating one or more roadmaps steps amounts to no more than mere instructions to apply the exception using a generic computer component.    Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-10, 12-15, and 17-20 merely add further details of the abstract steps/elements recited in claims 1, 11, and 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims2-10, 12-15, and 17-20 are also non-statutory subject matter.

Dependent claims 2, 12, and 17 further limit the abstract idea by further including building the timeline sequence from activities of team members, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 4, 13, 14, 18, and 19 further limit the abstract idea by further including details regarding the timeline sequence, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 5-7 further limit the abstract idea by further including details regarding the roadmaps, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 8, 15, and 20 further limit the abstract idea by further including details regarding the artifacts, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emerick et al. (US 20190391861).

Referring to claim 1:
Emerick discloses a method of leveraging project information to build an interactive knowledge base, the method comprising: 

scanning project management systems to identify specified artifacts and defined attributes of the identified artifacts {Emerick [0023][0032][0040] On an ongoing basis, the event graph data structure is queried to identify collaboration events relevant to the user[0023] Examiner notes that, in accordance with the Specification at [0044], the term “attributes” is determined to include “timestamps of key project artifacts”}; 

building a timeline sequence for the identified artifacts {Emerick [0056] and Fig. 4 As shown, a set of selected event data 402 collected from various instances of collaboration events 132 can be organized in a tabular structure[0056] and where 402 shows a data structure of events with the associated time the event occurred}; and 

from the timeline sequence built from the identified artifacts, creating one or more roadmaps showing given relationships of the identified artifacts and the defined attributes of the identified artifacts to the project {Emerick [0057] and Fig. 4 The selected event data 402 can be logically represented in a selected event data graphical representation 404 (e.g., an event graph data structure). As shown, the selected event data graphical representation 404 comprises nodes (e.g., points, vertices, etc.) that correspond to user objects (e.g., “u14”, “u83”, “u33”, and “u58”) or content objects (e.g., “f1”, “f2”, “f3”, “f4” and “fN”). The edges (e.g., arcs, lines, etc.) between the nodes represent the pairwise relationships between the nodes (e.g., objects). Such object relationships can have certain characteristics and/or attributes associated with them. For example, and as indicated in the figure, the object relationships are associated with at least the “time” attribute (e.g., “t1”, “t2”, “t3”, “t4”, “t5”, “t7”, “t8”, “t9” and “10”) to characterize the time of a collaboration event involving the user objects and content objects acted on as a result of the specific relationship[0057] where the graphical representation 404 is interpreted as the roadmap}.

Referring to claim 2:
Emerick discloses wherein: a group of team members work on the project, and each of the artifacts is associated with at least one activity of one or more of the team members {Emerick [0020]-[0022] Specifically, users that constitute working groups (e.g., a product development team) might collaborate over various documents[0020]}; and 

the building a timeline sequence from the identified artifacts includes building the timeline sequence from the activities of everyone of the team members {Emerick [0020]-[0022][0056] and Fig. 4 Specifically, users that constitute working groups (e.g., a product development team) might collaborate over various documents. In such a case, a particular user may benefit from knowing the activities of other group members as they pertain to the documents[0020]}.

Referring to claim 3:
Emerick discloses wherein: a group of team members work on the project, and each of the artifacts is associated with one or more of the team members {Emerick [0020]-[0022] Specifically, users that constitute working groups (e.g., a product development team) might collaborate over various documents[0020]}; and 

the building a timeline sequence for the identified artifacts includes, for each of the team members, forming a plurality of activity nodes from the identified artifacts associated with said each of the team members, and building the timeline sequence from the activity nodes of said each of the team members {Emerick [0051][0057] and Fig. 4 As shown, the selected event data graphical representation 404 comprises nodes (e.g., points, vertices, etc.) that correspond to user objects (e.g., “u14”, “u83”, “u33”, and “u58”) or content objects (e.g., “f1”, “f2”, “f3”, “f4” and “fN”)[0057]}.

Referring to claim 9:
Emerick discloses wherein: the scanning project management systems to identify specified artifacts and defined attributes of the identified artifacts includes, for each of the specified artifacts, generating an event log identifying said each artifact and at least a timestamp for said each artifact; and the building a timeline sequence for the identified artifacts includes using said timestamps to order the identified artifacts in the timeline sequence  {Emerick [0023][0032][0040][0043][0044][0055] [0056] and Fig. 4 Various collaboration events are recorded in an event graph data structure (step 240). As can be observed, such collaboration events can comprise content object access events 116, user interaction events 118, and/or other types of collaboration events (e.g., user preference change events, user profile change events, etc.)[0043] and the user-specific collaboration events might be sorted according to the time of occurrence of each event[0044] and FIG. 4 presents an event attribute data structure 400 as implemented in systems that facilitate time-based presentation of collaboration events[0055] and where Fig. 4 shows Selected Event Data 402 ordered in chronological order, i.e. t1-t7}.

Referring to claim 10:
Emerick discloses wherein: the defined attributes of the identified artifacts include ownership and operation types of the identified artifacts; and the building a timeline sequence for the identified artifacts further includes identifying the ownership and operation types of each of the identified artifacts in a node of the timeline sequence {Emerick [0044][0055]-[0057] and Fig. 4 For example, the selected event data indicates that a collaboration event identified as “e68” corresponds to a user “u14” viewing (e.g., “action=view”) an object “f2” at time “t3”. Another event “e81” corresponds to user “u14” inviting (e.g., “action=invite”) a user “u58” (e.g., to join a collaboration group, to collaborate on a content object, etc.) at time “t5”[0056] and where Fig. 4 shows the user who created an object in 402, thereby establishing ownership in the form of the userID and the action shown is the operation type}.

Referring to claim 11:
Claim 11 is rejected on the same basis as claim 1, with the following additions:
Emerick discloses a system for leveraging project information to build an interactive knowledge base, the system comprising: one or more processors; and a memory coupled to the one or more processors; said one or more processors configured {Emerick [0082] The system 700 comprises at least one processor and at least one memory, the memory serving to store program instructions corresponding to the operations of the system[0082]}.

Referring to claim 12:
Claim 12 is rejected similarly to claim 2.

Referring to claim 13:
Claim 13 is rejected similarly to claim 3.

Referring to claim 16:
Claim 16 is rejected similarly to claims 1 and 11.

Referring to claim 17:
Claim 17 is rejected similarly to claim 2.

Referring to claim 18:
Claim 18 is rejected similarly to claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Emerick et al. (US 20190391861), in view of Kannan (US 9946971).

Referring to claim 4:
Emerick discloses wherein: a group of team members work on the project {Emerick [0020]-[0022] Specifically, users that constitute working groups (e.g., a product development team) might collaborate over various documents[0020]}; each of the team members has an associated role on the project {Emerick [0099] and Fig. 8B A group of users can form a collaborator group 858, and a collaborator group can be composed of any types or roles of users. For example, and as shown, a collaborator group can comprise a user collaborator, an administrator collaborator, a creator collaborator, etc.[0099]}; and during the project, each of the team members accesses one or more of the artifacts {Emerick [0020] For example, if a working group that is collaborating over document D is composed of users Alice, Bob and Charlie, and Alice makes an editing change to document D, then a message indicating the change by Alice is sent to the event panels of the other collaborators, namely Bob and Charlie. By observing such messages, Bob and Charlie can know that there has been some collaboration activity (e.g., by Alice) on document D. Bob and Charlie can then take action (e.g., view the changes)[0020]}.

Emerick discloses a system for presenting collaboration activity to a user which records event records relating to users accessing contents (abstract).  Emerick does not disclose the building a time line sequence for the identified artifacts includes, for each of the artifacts, identifying the roles of the team members who access said each artifacts during the project.

However, Kannan teaches a similar system for managing artifacts in a knowledge ecosystem which includes storing records in a knowledge base regarding artifacts (abstract).  Kannan teaches the building a time line sequence for the identified artifacts includes, for each of the artifacts, identifying the roles of the team members who access said each artifacts during the project {Kannan 8:33-47 and Fig. 3 Artifacts 302 may be displayed in two or more suitable filtering classifications, such as role 306 of each project participant as shown in FIG. 3[8:33-47]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Emerick to incorporate identifying the user roles as part of building the time line sequence as taught by Kannan because this would provide a manner for facilitating the selection, modification, and implementation of suitable artifacts according to the project requirements (Kannan 8:33-47), thus aiding the client by including the desired information.

Referring to claim 5:
Emerick, as modified by Kannan, discloses wherein the creating one or more roadmaps includes creating a personal roadmap for each of the team members based on the artifacts accessed by the role associated with said each team member {Kannan 5:42-52 and 8:33-47 and Fig. 3 User interface 108 may act as a single portal for accessing different software modules 106 and may be tailored to users depending on the access rights predetermined for those specific users[5:42-52] and Project repository interface 300 may also display for every project participant, a suitable option to retrieve 310 artifacts 302 from the database according to its associated knowledge in the knowledge base[8:33-47]}.

Referring to claim 6:
Emerick, as modified by Kannan, discloses wherein the creating one or more roadmaps includes creating a role roadmap based on the roles of the team members who access the artifacts {Kannan 13:47-54 and Fig. 3 The project manager may choose to review all the retrieved artifacts on the project repository interface, by role of the project participant who retrieved each artifact as show in FIG. 3[13:47-54]}.

Referring to claim 7:
Emerick, as modified by Kannan, discloses wherein the creating a role roadmap includes, for each of the artifacts accessed by the team members, representing in the role roadmap a degree of activity of said each artifact in the project {Emerick [0056]-[0058] and Fig. 4 where, in Fig. 4, the number of edges connected to each artifact (shown as f1, f2, f3, f4, and fN) indicate a degree of activity in that a higher number of edges connected to each artifact shows more activity and a lower number of edges connected to each artifact shows less activity}.

Referring to claim 14:
Claim 14 is rejected similarly to claim 4.

Referring to claim 19:
Claim 19 is rejected similarly to claim 4.

Claims 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emerick et al. (US 20190391861), in view of Kawabata et al. (US 20130179381).

Referring to claim 8:
Emerick discloses wherein the project management system has a multitude of artifacts and each of the multitude of artifacts has a context and a frequency in the project management system; and the identifying the specified artifacts includes identifying the specified artifacts from the contexts . . . of the multitude of artifacts of the project management system {Emerick [0040][0056] and Fig. 4 More specifically, the event graph data structure 126 records the event attributes of the collaboration events 132 in a manner that facilitates identification of the objects, relationship or relationships, and/or other attributes (e.g., timestamps, etc.) of the collaboration events 132. By querying the event graph data structure 126, the collaboration event processor 124 can select the user-specific collaboration events that are relevant for presentation as event messages to a particular user[0040] where, by selecting the events relevant to a user, the artifacts have context, and further, as seen in Fig. 4, the artifacts have frequency based on the number of times each objectID is listed}.

Emerick discloses a system for presenting collaboration activity to a user which records event records relating to users accessing contents (abstract).  Emerick does not disclose the identifying the specified artifacts includes identifying the specified artifacts from . . . the frequencies of the multitude of artifacts of the project management system. 

However, Kawabata teaches a similar system for extracting a characteristic frequent pattern using a user’s history (abstract and [0002]).  Kannan teaches the identifying the specified artifacts includes identifying the specified artifacts from . . . the frequencies of the multitude of artifacts of the project management system {Kawabata [0115]-[0119] An example of this method is to make a determination in the file cluster based on the order of recent access, the order of higher access frequency, the frequency of use together with the file most recently opened by that user and the like[0119]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Emerick to incorporate identifying the specified artifacts from the frequency as taught by Kawabata because this would provide a manner for recommending a file in a cluster of files (Kawabata [0118]), thus aiding the user by allowing them to easily identify a file that is used more frequently.

Referring to claim 15:
Claim 15 is rejected similarly to claim 8.

Referring to claim 20:
Claim 20 is rejected similarly to claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hu, Keyun. Visarchive: A time and relevance based visual interface for searching, browsing, and exploring project archives (with timeline and relevance visualization). Diss. 2014.  Hu discloses a tool for finding relevant information in project archives.
Balestrazzi et al. (US 20180336522).  Balestrazzi discloses a system for managing project resources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689